Case 16-09551   Doc 37   Filed 03/07/19 Entered 03/07/19 13:19:54   Desc Main
                           Document     Page 1 of 6
Case 16-09551   Doc 37   Filed 03/07/19 Entered 03/07/19 13:19:54   Desc Main
                           Document     Page 2 of 6
Case 16-09551   Doc 37   Filed 03/07/19 Entered 03/07/19 13:19:54   Desc Main
                           Document     Page 3 of 6
Case 16-09551   Doc 37   Filed 03/07/19 Entered 03/07/19 13:19:54   Desc Main
                           Document     Page 4 of 6
Case 16-09551   Doc 37   Filed 03/07/19 Entered 03/07/19 13:19:54   Desc Main
                           Document     Page 5 of 6
Case 16-09551   Doc 37   Filed 03/07/19 Entered 03/07/19 13:19:54   Desc Main
                           Document     Page 6 of 6
